DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 3/21/2022 has been entered. Claims 1-5, 7-21 are pending in the Application. Claim 6 has been canceled by the Applicant. New Claim 21 has been added by the Applicant.	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 13-16, 18, 20-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, JP 2007032861A (all citations to Ogawa will be made to the English language translation provided by Espacenet) in view of Glovatsky et al., US 2012/0106129 A1, or in the alternative, unpatentable over Ogawa in view of Glovatsky and further in view of Gooden, US 9377578 B2.
Regarding claim 1, Ogawa discloses “A refrigerator comprising: a storage chamber (12, Fig. 3); a first sidewall and a second sidewall (21, Fig. 3 and 4) arranged to form at least a portion of both side surfaces of the storage chamber; a light source (43 and 51, Fig. 4 and 5 ) arranged on the first sidewall to illuminate an inside of the storage chamber (seen in Fig. 7; ¶ [0077] “The lighting means 51 is not limited to the inner wall 22 on the back side of the refrigerating chamber 12, but may be provided on the inner walls 21 and 21 on both the left and right sides of the refrigerating chamber 12 to illuminate from the left and right sides of the shelf board 25, or the refrigerating chamber”); and a light guide member (25, Fig. 4 and 7 ) provided inside the storage chamber and formed to extend between the first sidewall and the second sidewall to guide light emitted from the light source (¶ [0049]), wherein the light guide member includes an incident surface  (41, Fig. 5 and 6 ) arranged to face the first sidewall and an exit surface (surface that 32 is on, Fig. 4; ¶ [0043]) through which the light guided by the light guide member is emitted to an outside of the light guide member (¶ [0043]).
However, Ogawa does not disclose “the first sidewall and the second sidewall are formed with a light source installation hole aligned with the incident surface, the light source is installed in the light source installation hole.”  
Ogawa does disclose that the light sources are aligned with the incident surface (seen in Fig. 5-7).
	Glovatsky discloses a refrigerator with light sources inside a storage space sidewall (18, Fig. 10B), where the light sources (84, Fig. 10B) include a plurality of LEDs (seen in Fig. 11, ¶ [0050]) arranged in a front and rear side direction of the storage chamber (seen in Fig. 10B), and a light source installation hole in which the light source is installed (78, Fig. 10A and 10B).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the light source, as taught by Ogawa, and place them in an installation hole in the sidewall with a cover, such as taught by Glovatsky. One of ordinary skill in the art would have been motivated to put the light sources in a hole in the sidewall for allowing the light source be flush with the sidewall and providing a protective cover for the light source and its components (Glovatsky, ¶ [0050]).
	As a result of the modification, Ogawa in view of Glovatsky discloses “a light source installation hole aligned with the incident surface (since the light source is moved to a hole in the sidewall, for the light source to perform its function, the hole is aligned with the incident surface)”.
	Alternatively, Gooden discloses a refrigerator with a light guide member (light pipe 44, Fig. 5) and a light source (60, Fig. 5) on both side walls (col. 3, ln. 11-13), the light source embedded in the sidewall (col. 3, ln. 12-13 “embedded within”) and thus inside an installation hole (seen in Fig. 5), the light source and the hole aligned with the incident surface of the light guide member (col. 3, ln. 11, 52-63).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the light sources and hole as taught by Ogawa in view of Glovatsky be aligned with the incident surface of the light guide member, such as taught by Gooden. One of ordinary skill in the art would have been motivated to align the light source and hole in order to effectively convey light form the light source to the light guide member, for the light guide member to perform its function of illuminating the interior space.
	

Regarding claim 2, Ogawa in view of Glovatsky, or in the alternate, Ogawa in view of Glovatsky and Gooden, discloses the invention of claim 1, as cited above and further discloses “the exit surface includes a light guide pattern (Ogawa, diffusing means 32, Fig. 4).”  
Regarding claim 3, Ogawa in view of Glovatsky, or in the alternate, Ogawa in view of Glovatsky and Gooden, discloses the invention of claim 1, as cited above, and further discloses “a reflective member provided to reflect the light guided by the light guide member (Ogawa, 65, Fig. 7, ¶ [0078]).”  
Regarding claim 7, Ogawa in view of Glovatsky, or in the alternate, Ogawa in view of Glovatsky and Gooden, discloses the invention of claim 1, as cited above, and further discloses “a lighting cover provided on the light source installation hole to cover the light source and including a material that transmits light of the light source (Glovatsky, 88, Fig. 10B, ¶ [0051]).”  

Regarding claim 8, Ogawa in view of Glovatsky, or in the alternate, Ogawa in view of Glovatsky and Gooden, discloses the invention of claim 2, as cited above, and further discloses “the light guide pattern includes one shape of a circle, an ellipse, a quadrangle, a polygon, a diamond or an embossing (Ogawa, circle 32, seen in Fig. 4).”  
Regarding claim 13, Ogawa in view of Glovatsky, or in the alternate, Ogawa in view of Glovatsky and Gooden, discloses the invention of claim 1, as cited above, and further discloses “the light guide member includes one of a panel (Ogawa , seen in Fig. 4), a bar or a band.”  

Regarding claim 14, Ogawa discloses “A refrigerator comprising: a storage chamber (12, Fig. 3); a first sidewall and a second sidewall (21, Fig. 3 and 4) arranged to form at least a portion of both side surfaces of the storage chamber; a first light source (43 and 51, Fig. 4 and 5 ) arranged on the first sidewall to illuminate an inside of the storage chamber ; a second light source arranged on the second sidewall to illuminate an inside of the storage chamber; (seen in Fig. 7; ¶ [0077] “The lighting means 51 is not limited to the inner wall 22 on the back side of the refrigerating chamber 12, but may be provided on the inner walls 21 and 21 on both the left and right sides of the refrigerating chamber 12 to illuminate from the left and right sides of the shelf board 25, or the refrigerating chamber”); and a light guide member (25, Fig. 4 and 7 ) provided inside the storage chamber and formed to extend between the first sidewall and the second sidewall to guide light emitted from the first light source and the second light source (¶ [0049]), wherein the light guide member includes a first incident surface  (41, Fig. 5 and 6 ) arranged to face the first sidewall , a second incident surface arranged to face the second sidewall (the other 41 that faces the second light source) and an exit surface (surface that 32 is on, Fig. 4; ¶ [0043]) through which the light guided by the light guide member is emitted to an outside of the light guide member (¶ [0043]).
However, Ogawa does not disclose “the first sidewall and the second sidewall are formed with a light source installation hole aligned with the incident surface, a light source is installed in the light source installation hole.”  
Ogawa does disclose that light sources  (43 and 51, Fig. 4 and 5 ) are aligned with the incident surface (seen in Fig. 5-7).
	Glovatsky discloses a refrigerator with light sources inside a storage space sidewall (18, Fig. 10B), where the light sources (84, Fig. 10B) include a plurality of LEDs (seen in Fig. 11, ¶ [0050]) arranged in a front and rear side direction of the storage chamber (seen in Fig. 10B), and a light source installation hole in which the light source is installed (78, Fig. 10A and 10B).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the light source, as taught by Ogawa, and place them in an installation hole in the sidewall with a cover, such as taught by Glovatsky. One of ordinary skill in the art would have been motivated to put the light sources in a hole in the sidewall for allowing the light source be flush with the sidewall and providing a protective cover for the light source and its components (Glovatsky, ¶ [0050]).
	As a result of the modification, Ogawa in view of Glovatsky discloses “a light source installation hole aligned with the incident surface (since the light source is moved to a hole in the sidewall, for the light source to perform its function, the hole is aligned with the incident surface)”.
	Alternatively, Gooden discloses a refrigerator with a light guide member (light pipe 44, Fig. 5) and a light source (60, Fig. 5) on both side walls (col. 3, ln. 11-13), the light source embedded in the sidewall (col. 3, ln. 12-13 “embedded within”) and thus inside an installation hole (seen in Fig. 5), the light source and the hole aligned with the incident surface of the light guide member (col. 3, ln. 11, 52-63).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the light sources and hole as taught by Ogawa in view of Glovatsky be aligned with the incident surface of the light guide member, such as taught by Gooden. One of ordinary skill in the art would have been motivated to align the light source and hole in order to effectively convey light form the light source to the light guide member, for the light guide member to perform its function of illuminating the interior space.

Regarding claim 15, Ogawa in view of Glovatsky, or in the alternate, Ogawa in view of Glovatsky and Gooden, discloses the invention of claim 14, as cited above, and further discloses “a reflective member provided to reflect the light guided by the light guide member (Ogawa 65, Fig. 7, ¶ [0078]).”  
Regarding claim 16, Ogawa in view of Glovatsky, or in the alternate, Ogawa in view of Glovatsky and Gooden, discloses the invention of claim 14, as cited above, and further discloses “the light guide pattern includes one shape of a circle, an ellipse, a quadrangle, a polygon, a diamond and an embossing (Ogawa, circle 32, seen in Fig. 4).”  
	Regarding claim 18, Ogawa in view of Glovatsky, or in the alternate, Ogawa in view of Glovatsky and Gooden, discloses the invention of claim 14, as cited above, and further discloses “a lighting cover provided on the light source installation hole to cover the light source (Glovatsky, 88, Fig. 10B, ¶ [0051]).”

Regarding claim 20, Ogawa discloses “A refrigerator comprising: a storage chamber (12, Fig. 3); a first sidewall and a second sidewall (21, Fig. 3 and 4) arranged to form at least a portion of both side surfaces of the storage chamber (seen in Fig. 3); a light source (43 and 51, Fig. 4 and 5 ) arranged on the first sidewall to illuminate an inside of the storage chamber (¶ [0077]); and a shelf (25, Fig. 4 and 7 ) including a light guide member provided inside the storage chamber and formed to extend between the first sidewall and the second sidewall to guide light emitted from the light source (¶ [0049]), wherein the shelf includes: an incident surface (41, Fig. 5 and 6 )  arranged to face the first sidewall; and an exit surface  (surface that 32 is on, Fig. 4; ¶ [0043]) including a light guide pattern (diffusing means 32, Fig. 4) formed to allow the light guided by the light guide member through the incident surface to be emitted to an outside of the light guide member (¶ [0049]).”
However, Ogawa does not disclose “the first sidewall and the second sidewall are formed with a light source installation hole aligned with the incident surface, the light source is installed in the light source installation hole.”  
Ogawa does disclose that the light sources are aligned with the incident surface (seen in Fig. 5-7).
	Glovatsky discloses a refrigerator with light sources inside a storage space sidewall (18, Fig. 10B), where the light sources (84, Fig. 10B) include a plurality of LEDs (seen in Fig. 11, ¶ [0050]) arranged in a front and rear side direction of the storage chamber (seen in Fig. 10B), and a light source installation hole in which the light source is installed (78, Fig. 10A and 10B).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the light source, as taught by Ogawa, and place them in an installation hole in the sidewall with a cover, such as taught by Glovatsky. One of ordinary skill in the art would have been motivated to put the light sources in a hole in the sidewall for allowing the light source be flush with the sidewall and providing a protective cover for the light source and its components (Glovatsky, ¶ [0050]).
	As a result of the modification, Ogawa in view of Glovatsky discloses “a light source installation hole aligned with the incident surface (since the light source is moved to a hole in the sidewall, for the light source to perform its function, the hole is aligned with the incident surface)”.
	Alternatively, Gooden discloses a refrigerator with a light guide member (light pipe 44, Fig. 5) and a light source (60, Fig. 5) on both side walls (col. 3, ln. 11-13), the light source embedded in the sidewall (col. 3, ln. 12-13 “embedded within”) and thus inside an installation hole (seen in Fig. 5), the light source and the hole aligned with the incident surface of the light guide member (col. 3, ln. 11, 52-63).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the light sources and hole as taught by Ogawa in view of Glovatsky be aligned with the incident surface of the light guide member, such as taught by Gooden. One of ordinary skill in the art would have been motivated to align the light source and hole in order to effectively convey light form the light source to the light guide member, for the light guide member to perform its function of illuminating the interior space.
	Regarding claim 21, Ogawa in view of Glovatsky, or in the alternate, Ogawa in view of Glovatsky and Gooden, discloses the invention of claim 20, as cited above, and further discloses ” the light guide pattern includes one shape of a circle, an ellipse, a quadrangle, a polygon, a diamond or an embossing (Ogawa, circle 32, seen in Fig. 4).”  .”

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Glovatsky, or in the alternate, Ogawa in view of Glovatsky and Gooden, and further in view of Pan et al., US 10222055 B2.
Regarding claim 4, Ogawa in view of Glovatsky, or in the alternate, Ogawa in view of Glovatsky and Gooden, discloses the invention of claim 1, as cited above, and further discloses “the light source includes a plurality of light emitting diodes (LEDs) arranged in a front and rear side direction of the storage chamber (Ogawa, ¶ [0066] “lighting means 51 is a horizontally long support portion fixed along a position facing the light input portion 41 of each shelf board 25… it is provided with a plurality of light emitting diode elements 37 arranged to face the light input portion 41 of each shelf board 25..” and ¶ [0077] “The lighting means 51 is not limited to the inner wall 22 on the back side of the refrigerating chamber 12, but may be provided on the inner walls 21 and 21 on both the left and right sides of the refrigerating chamber 12 to illuminate from the left and right sides of the shelf board 25, or the refrigerating chamber”), the light guide member further includes a shelf frame (Ogawa, 42, Fig. 4, ¶ [0056] “shelf board support portions”) forming an edge”
However, Ogawa does not disclose “the shelf frame is formed in at least a portion thereof with openings to correspond to the plurality of LEDs.”. Ogawa does not explicitly show the structure of the shelf frame.
Pan discloses a refrigerator with a luminous shelf (21, Fig. 2a), and a shelf frame (221, Fig. 2a) that supports a shelf (seen in Fig. 2a) and a light source (3, Fig. 2a) with a plurality of LEDs (31, Fig. 3a), and the shelf frame contains a plurality of openings (holes 2211, Fig. 2a) that correspond to the LEDs (col. 6, ln. 5-14).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the shelf frame, as taught by Ogawa, to contain a plurality of openings that correspond to the LEDs, such as taught by Pan. One of ordinary skill in the art would have been motivated to include openings for the predictable result of allowing light from the light sources to emit into the light guide member.
Regarding claim 5, Ogawa in view of Glovatsky, or in the alternate, Ogawa in view of Glovatsky and Gooden, in view of Pan discloses the invention of claim 4, as cited above, and further discloses “the shelf frame further includes a guide rib that guides the openings to be adjacent to the light source (Pan, 222, Fig. 3b).”  




Claim 9-10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Glovatsky, or in the alternate, Ogawa in view of Glovatsky and Gooden, and further in view of Kim et al., US 2012/0127756 A1.
Regarding claim 9, Ogawa in view of Glovatsky, or in the alternate, Ogawa in view of Glovatsky and Gooden, discloses the invention of claim 2, as cited above, except for “the light guide pattern includes different densities between a first region that is a center of the light guide member and a second region except for the first region.”
Kim discloses an edge lit light guide member (110, Fig. 1) with a light guide pattern (115 and 115’, Fig. 11 and 12), and the density can be greater the closer it is to a center of the light guide member (¶ [0096]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the density of the light guide pattern, as taught by Ogawa, to have a greater density in the center, such as taught by Kim. One of ordinary skill in the art would have been motivated to increase the density of the light guide pattern, for obtaining a particular light distribution (Kim, ¶ [0096]), such as having a more uniform light distribution or a greater light intensity in the center.
Regarding claims 10 and 17, Ogawa in view of Glovatsky, or in the alternate, Ogawa in view of Glovatsky and Gooden, discloses the invention of claim 2 and 16, respectively, as cited above, except for “a density of the light guide pattern decreases from a center of the light guide member toward an end portion of the light guide member.  
  Kim discloses an edge lit light guide member (110, Fig. 1) with a light guide pattern (115 and 115’, Fig. 11 and 12), and the density can be greater the closer it is to a center of the light guide member (¶ [0096]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the density of the light guide pattern, as taught by Ogawa, to have a greater density in the center, such as taught by Kim. One of ordinary skill in the art would have been motivated to increase the density of the light guide pattern, for obtaining a particular light distribution (Kim, ¶ [0096]), such as having a more uniform light distribution or a greater light intensity in the center.




Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Glovatsky, or in the alternate, Ogawa in view of Glovatsky and Gooden, and further in view of Kendall et al., US 2014/0265808 A1.
Regarding claim 11 and 19, Ogawa in view of Glovatsky, or in the alternate, Ogawa in view of Glovatsky and Gooden, discloses the invention of claim 1 and 14, respectively, as cited above, and except “a drawer provided to be inserted into or withdrawn from the storage chamber; and a drawer case provided to accommodate the drawer, wherein the light guide member is arranged on a front surface of the drawer case.”
Kendall discloses a refrigerator with storage chamber lighting, and a drawer (storage bin 36, Fig. 1A) provided to be inserted into or withdrawn from the storage chamber (¶ [0110]), and a drawer case (32, Fig. 1B) provided to accommodate the drawer (also 26, Fig. 1A), wherein the light member (27, Fig. 1A) is arranged on a front surface of the drawer case (seen in Fig. 1A).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include storage bins, such as taught by Kendall, to the refrigerator as taught by Ogawa. One of ordinary skill in the art would have been motivated to include bins with lights is to allow for separate storage spaces (Kendall, ¶ [0017]) to allow for organization and access of goods, and allow for illumination of the bins.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Glovatsky, or in the alternate, Ogawa in view of Glovatsky and Gooden, and further in view of Kendall, and further in view of Suzuki, JP2002307994A (all citations to Suzuki will be made to the English language translation provided by google patents).
Regarding claim 12, Ogawa in view of Glovatsky, or in the alternate, Ogawa in view of Glovatsky and Gooden discloses the invention of claim 1, as cited above, and except ““a drawer provided to be inserted into or withdrawn from the storage chamber; and including a front panel, wherein the light guide member is provided on the front panel.”
Kendall discloses a refrigerator with storage chamber lighting, and a drawer (storage bin 36, Fig. 1A) provided to be inserted into or withdrawn from the storage chamber (¶ [0110]), and a drawer case (32, Fig. 1B) provided to accommodate the drawer (also 26, Fig. 1A), wherein the light member (27, Fig. 1A) is arranged on a front surface of the drawer case (seen in Fig. 1A).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include storage bins, such as taught by Kendall, to the refrigerator as taught by Ogawa. One of ordinary skill in the art would have been motivated to include bins with lights is to allow for separate storage spaces (Kendall, ¶ [0017]) to allow for organization and access of goods, and allow for illumination of the bins.

However, Ogawa in view of Glovatsky and Kendall, or in the alternate, Ogawa in view of Glovatsky and Gooden and Kendall does not disclose “the light guide member is provided on the front panel.” Kendall does disclose the drawer can be clear (¶ [0132]).
Suzuki discloses a sliding drawer with a light guide member disposed on the front panel (46, Fig. 1, 2 and 5) that receives light from a light source in a side wall (30, Fig. 2).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include the light guide member and corresponding light source, as taught by Ogawa in view of Glovatsky and Kendall, or in the alternate, Ogawa in view of Glovatsky and Gooden and Kendall, and place it on a front panel of the drawer, such as taught by Suzuki. One of ordinary skill in the art would have been motivated to include a light guide member on the front panel of the drawer, for improving the visibility of the container (Suzuki, ¶ [0006]).

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. 
Regarding the independent claims 1, 14, and 20, the Applicant argues in the Remarks filed 3/21/2022 that prior arts Ogawa and Glovatsky does not disclose  that the first sidewall and the second sidewall are formed with a light source installation hole aligned with the incident surface, the light source is installed in the light source installation hole. In support of the allegation, the Applicant points to Glovatsky’s disclosure of the locator slot, in that the locator slot is not aligned with any incident surface of a light guide member, and that the light source of the shelves of Glovatsky are in a housing and not in the sidewall.
The Examiner respectfully disagrees. Prior art Ogawa already teaches a light source that is aligned with the incident surface of the light guide member (seen in Fig. 5-7 of Ogawa). Glovatsky is relied upon for the teaching of light sources within the sidewall of the refrigerator, and so used in the modification of Ogawa for moving of the light source from on the surface of the sidewall to within the sidewall. Glovatsky teaches lighting shelves, but the teaching of the particular light sources of the shelves is not relied upon. In order for the light source of Ogawa to radiate light towards the light guide member, one of ordinary skill in the art would understand that the hole in the sidewall that contains the light source would also be aligned with the incident surface in order for it to perform its function. Another prior art reference, Gooden, is included in an alternative rejection for an explicit teaching of the aligning of the sidewall embedded light source and a light guide incident surface. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875   

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875